Citation Nr: 0212556	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 20, 1997 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to November 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) New York Regional 
Office (RO), which granted entitlement to TDIU benefits, 
effective May 20, 1997.  


FINDING OF FACT

The veteran filed a formal claim for TDIU benefits on May 20, 
1997 and the evidence of record does not indicate the filing 
of an informal claim prior thereto.


CONCLUSION OF LAW

The criteria for an effective date for TDIU earlier than May 
20, 1997 have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 
(2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
Further, she and her representative have been notified of the 
evidence needed to establish the benefit sought, and she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background

By January 1988 rating decision, the RO granted service 
connection for residuals of a head injury evaluated as 30 
percent disabling.  In March 1989, the RO increased that 
evaluation to 50 percent, effective October 12, 1988.

In May and June 1991, the veteran was hospitalized.  The 
hospital discharge report indicated that she was suffering 
from seizures.

On July 19, 1991, the veteran again filed a claim for 
increased rating for residuals of a head injury, stating that 
she suffered from several types of epilepsy and from 
dyslexia.

A lay statement received in November 1991 reflected, among 
other things, that the veteran suffered numerous seizures, 
including while in the park with her son.

On February 1992 VA medical examination, the veteran reported 
that she suffered two seizures a month, primarily during 
sleep.  She had difficulty comprehending written material as 
well as long-term memory problems.  The examiner diagnosed 
post-traumatic headaches, personality disturbance, and 
seizure disorder accompanied by cognitive deficits that 
affected memory and reading.  

By July 1992 rating decision, the RO granted service 
connection for seizure disorder, evaluated it 10 percent 
disabling, effective July 2, 1991.  The RO did not increase 
the veteran's evaluation for residuals of a head injury.

On April 1994 VA medical examination, the examiner noted that 
the veteran was on anti-seizure medication and that her 
current seizures consisted mainly of nocturnal tongue biting.  
She suffered severe headaches.  The examiner diagnosed post-
traumatic epilepsy, post-traumatic headaches, and alcohol 
abuse.

By June 1994 rating decision, the RO continued the veteran's 
evaluation for residuals of a head injury at 50 percent.

On May 20, 1997, the veteran filed a claim for TDIU benefits.

A July 1997 VA medical evaluation report indicated the 
veteran suffered nocturnal seizures in which she urinated, 
bit her cheek, and fell out of bed.  She stated that the 
nocturnal seizures were regular occurrences.  She reported 
difficulty comprehending written language and occasional 
difficulty naming objects.  She stated that she did not leave 
home except in the company of another.  She complained of 
trouble performing such tasks as shopping.  The diagnoses 
were traumatic seizure disorder, traumatic organic brain 
syndrome, chronic post-traumatic headaches, sleep 
disturbance, and behavioral disorder manifested by difficulty 
leaving her home.  

In October 1997, the RO continued the veteran's evaluation 
for residuals of a head injury at 50 percent as well as the 
10 percent rating for seizure disorder.  The RO deferred a 
decision of the matter of entitlement to TDIU benefits.

In April 1998, the RO received records from the Social 
Security Administration (SSA).  A November 1994 psychological 
examination report indicated that the veteran could not 
handle the physical and mental demands of ordinary work 
assignments due to the severity of her substance abuse, PTSD, 
organic personality disorder, migraine headaches, and seizure 
disorder.  The RO also received a September 1996 
psychological evaluation report reflecting that the veteran 
indicated that she was unable to work due to seizures, 
headaches, and a sleep disorder.  The examiner noted that the 
veteran had trouble recalling specific historical 
information.  Her most recent job was during the early 1990s 
when she was employed as a cook.  That position was 
terminated due to frequent illness-related absences.  She 
described worsening social anxiety that prevented her from 
leaving home.  Test results reflected a language deficit.  
The examiner opined that the language and memory impairment, 
sleep disorder, and anxiety disorder would make it 
"exceptionally difficult" for her to manage the demands of 
most employment settings.

By May 1998 rating decision, the RO granted, in pertinent 
part, entitlement to TDIU benefits, effective May 20, 1997.  
In January 1999, the veteran expressed timely disagreement 
with the effective date assigned.

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C. § 5110(a) (2002).  The 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2001).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  38 
C.F.R. § 3.151 (2001).  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (2001).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b).  Under that provision, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

Also, the Court has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Norris 
v. West, 12 Vet. App. 413 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001) (when an RO is 
considering a rating increase claim from a claimant whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of service-connected 
unemployability in the claimant's claims file evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for an individual unemployability 
rating); Coyalong v. West, 12 Vet. App. 524, 531 (1999) (if a 
veteran has a certain level of schedular rating for a 
service-connected disability or disabilities and if he 
presents evidence that he is unable to secure a substantially 
gainful occupation as a result of a service-connected 
disability, he may be entitled to a TDIU rating pursuant to 
38 C.F.R. § 4.16(a), which is a 100 percent rating).

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

In this case, the record reflects that the RO has determined 
that the date of receipt of the veteran's claim for TDIU was 
May 20, 1997, and the RO assigned an effective date 
accordingly.  The veteran has appealed the effective date 
assigned by the RO, claiming that she is entitled to an 
effective date in 1991, as she filed her claim for increased 
rating at that time.

Indeed, the record does show that in July 1991, the veteran 
requested an increased rating for her service-connected 
residuals of a head injury.  However, she did not 
specifically seek entitlement to TDIU benefits.

Pursuant to the July 1992 rating decision, the RO granted 
service connection for seizure disorder as a separate 
disability evaluated as 10 percent disabling.  As such, when 
combined with the veteran's 50 percent rating for residuals 
of a head injury, the veteran's combined disability 
evaluation was 60 percent.  See 38 C.F.R. § 4.25 (2001).  See 
also 38 C.F.R. § 4.16.

Chronologically, the next pertinent communication from the 
veteran was a statement received on February 20, 1997, in 
which the veteran claimed entitlement to TDIU benefits.

As noted above, the Court has fashioned a rule to the effect 
that when an RO is considering entitlement to increased 
rating for an individual whose schedular rating meets the 
minimum criteria of section 4.16(a) and there is evidence of 
current service-connected unemployability in the claimant's 
claims file or under VA control, evaluation of that rating 
increase must also include an evaluation of a reasonably 
raised claim for TDIU.  Coyalong, 12 Vet. App. at 531.

Here, although the veteran met the minimum criteria of 
section 4.16(a) following her July 1991 claim for increased 
rating, the record contained little, if any current objective 
evidence of unemployability before mid 1997.  The July 1997 
VA medical examination report was the first indication that 
the veteran had difficulty leaving her home.  Subsequently, 
in April 1998, the RO received SSA records reflecting 
professional opinions that the veteran was unable to maintain 
employment, largely as a result of her service-connected 
disabilities. 

Based on the foregoing, the Board finds that, although the 
veteran met the minimum criteria of section 4.16(a) at the 
time of her July 1991 claim for increased rating, since there 
was no evidence of current service-connected unemployability 
in the claims file prior to July 1997, a claim for TDIU, 
formal or otherwise, was not made prior to May 20, 1997.  The 
Board finds that the veteran did not make an informal claim 
for TDIU benefits.  See 38 C.F.R. §§ 3.155, 3.157(b).  



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than May 20, 1997 for TDIU is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

